         Case 1:18-cr-00036-JPO Document 226-4 Filed 02/09/19 Page 1 of 4


From:             Estes, Jordan (USANYS)
To:               Amy Lester
Cc:               Kramer, Amanda (USANYS); Mermelstein, Rebecca (USANYS); Nelson Boxer
Subject:          RE: Dave Middendorf"s cellphone
Date:             Monday, January 28, 2019 9:25:23 AM
Attachments:      2018.02.09 Middendorf Cover Letter.pdf


Amy,

We double-checked, and we produced the full copy of the phone to you on February 9, 2018. A
copy of the cover letter is attached. If you would like another copy, we’ll need a thumb drive of at
least 8 GB.

Best,
Jordan


From: Amy Lester <ALester@pkbllp.com>
Sent: Sunday, January 27, 2019 12:54 PM
To: Estes, Jordan (USANYS) <JEstes@usa.doj.gov>
Cc: Kramer, Amanda (USANYS) <AKramer@usa.doj.gov>; Mermelstein, Rebecca (USANYS)
<RMermelstein@usa.doj.gov>; Nelson Boxer <nboxer@pkbllp.com>
Subject: Re: Dave Middendorf's cellphone

We’ll start with the copy of the full forensic image, thanks. What size hard drive will you need from
us?

On Jan 27, 2019, at 12:21 PM, Estes, Jordan (USANYS) <Jordan.Estes@usdoj.gov> wrote:

       Amy,

       We’re happy to give you a copy of the full forensic image of Middendorf’s phone. To
       the extent you’d like to inspect the hard drive from KPMG, you’ll have to do that at our
       office, since it also contains images of the other defendants’ phones.

       Best,
       Jordan


       From: Amy Lester <ALester@pkbllp.com>
       Sent: Saturday, January 26, 2019 9:24 AM
       To: Estes, Jordan (USANYS) <JEstes@usa.doj.gov>; Kramer, Amanda (USANYS)
       <AKramer@usa.doj.gov>; Mermelstein, Rebecca (USANYS)
       <RMermelstein@usa.doj.gov>
       Cc: Nelson Boxer <nboxer@pkbllp.com>
       Subject: RE: Dave Middendorf's cellphone

       Hi all –
Case 1:18-cr-00036-JPO Document 226-4 Filed 02/09/19 Page 2 of 4



I’m following up on my conversation with Jordan yesterday. After talking on our end,
we haven’t foreclosed the possibility of a stipulation (particularly as to chain of
custody/authenticity), and appreciate the additional documents you have provided on
that, but we would still like to inspect/copy the full forensic image of the cellphone as
described in my original email. If it would be easier or more efficient for us to
coordinate directly with KPMG to obtain that, let us know. I’m also around today if you
would like to talk further.

Thanks,
Amy

Amy Lester
Petrillo Klein & Boxer LLP
655 Third Avenue, 22nd Floor
New York, NY 10017
646.930.1066
alester@pkbllp.com




From: Estes, Jordan (USANYS) [mailto:Jordan.Estes@usdoj.gov]
Sent: Friday, January 25, 2019 3:28 PM
To: Amy Lester <ALester@pkbllp.com>; Kramer, Amanda (USANYS)
<Amanda.Kramer@usdoj.gov>; Mermelstein, Rebecca (USANYS)
<Rebecca.Mermelstein@usdoj.gov>
Cc: Nelson Boxer <nboxer@pkbllp.com>
Subject: RE: Dave Middendorf's cellphone

Great, I’ll try you at 4. In the meantime, here are the extraction notes from USPIS.


From: Amy Lester <ALester@pkbllp.com>
Sent: Friday, January 25, 2019 3:13 PM
To: Estes, Jordan (USANYS) <JEstes@usa.doj.gov>; Kramer, Amanda (USANYS)
<AKramer@usa.doj.gov>; Mermelstein, Rebecca (USANYS)
<RMermelstein@usa.doj.gov>
Cc: Nelson Boxer <nboxer@pkbllp.com>
Subject: RE: Dave Middendorf's cellphone

I will be at my desk until around 4:30, if you are able to give me a call before then: 646-
930-1066. Thanks.

From: Estes, Jordan (USANYS) [mailto:Jordan.Estes@usdoj.gov]
Sent: Friday, January 25, 2019 1:10 PM
Case 1:18-cr-00036-JPO Document 226-4 Filed 02/09/19 Page 3 of 4


To: Amy Lester <ALester@pkbllp.com>; Kramer, Amanda (USANYS)
<Amanda.Kramer@usdoj.gov>; Mermelstein, Rebecca (USANYS)
<Rebecca.Mermelstein@usdoj.gov>
Cc: Nelson Boxer <nboxer@pkbllp.com>
Subject: RE: Dave Middendorf's cellphone

Amy and Nelson,

Attached are two chain of custody documents regarding the phone. We’re working on
getting you additional information on the imaging and extraction. Do you have time for
a quick call later today?

Best,
Jordan


From: Amy Lester <ALester@pkbllp.com>
Sent: Wednesday, January 23, 2019 9:41 PM
To: Kramer, Amanda (USANYS) <AKramer@usa.doj.gov>; Mermelstein, Rebecca
(USANYS) <RMermelstein@usa.doj.gov>; Estes, Jordan (USANYS) <JEstes@usa.doj.gov>
Cc: Nelson Boxer <nboxer@pkbllp.com>
Subject: Dave Middendorf's cellphone

Amanda, Rebecca, and Jordan,

As we mentioned on our phone call, pursuant to Rule 16(a)(1)(E), we are requesting a
copy of all forensic cell phone acquisition files generated during the government's cell
phone acquisition/analysis conducted on 03/17/2017 of Mr. Middendorf's cell phone
(iPhone 8 - Ser # F2LRL53WGRWT). We’ve been told that should include any and all
examination reports, expert findings, examiner findings, expert reports, examination
notes, evidence logs, evidence chain of custody, examination photographs and or
videos of said process and any other records, reports relating to the forensic
examination of the cell phone. We will provide a hard drive for the files if you let us
know the appropriate size.

Finally, as far as a stipulation, it would be useful for us to know (1) what the relevant
witness will say about the phone and the note file at issue and/or (2) to receive a draft
stipulation addressing the same.

Thanks,
Amy

Amy Lester
Petrillo Klein & Boxer LLP
655 Third Avenue, 22nd Floor
New York, NY 10017
Case 1:18-cr-00036-JPO Document 226-4 Filed 02/09/19 Page 4 of 4


646-930-1066
alester@pkbllp.com
